Citation Nr: 1708689	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pulmonary sarcoidosis (also claimed as shortness of breath, dry cough, and enlarged lymph node of the right armpit).

2.  Entitlement to service connection for right knee pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis.

3.  Entitlement to service connection for right ankle pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis.

4.  Entitlement to service connection for right thumb muscle pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis.

5.  Entitlement to service connection for herpes zoster of the right thigh (also claimed as rashes) as secondary to sarcoidosis.

6.  Entitlement to service connection for genuine stress incontinence/weak vaginal muscles post surgery as secondary to sarcoidosis.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1976 with follow-on service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran's claims originally consisted of 11 issues.  However, upon review of the medical evidence, the systems involved, and her statements about such symptoms, the Board finds that the claims actually consist of 6 issues that have been consolidated accordingly.  

The Veteran initially claimed service connection for sarcoidosis.  It is noted that the claims for shortness of breath, dry cough, and enlarged lymph node of the right armpit all appear to be mere symptoms of the sarcoidosis and not separate disabilities or associated with any other independent disability.  The Veteran's initial statements regarding her claim, including an April 2009 statement, she related that her primary care physician told her these symptoms were related to the sarcoidosis.  A review of the medical evidence of record also supports that these symptoms only appear within the context of the sarcoidosis and not within the context of any other independent disability.  Therefore, for the sake of judicial economy and to more accurately reflect the scope of the Veteran's claims; these issues have been consolidated into one issue as shown on the amended caption on the title page.  

In regard to the Veteran's claims for muscle pain and weakness of the right ankle, right knee, and right thumb, it is noted that she also claimed a separate issue for generalized muscle pain and weakness.  The Veteran's statements, however, do not show that she has claimed that the muscle pain and weakness affects any other body system than those already mentioned.  Additionally, the medical evidence of record does not support any other independent disability associated with muscle pain and weakness other than the right ankle, right knee, and right thumb disabilities.  Therefore, for the sake of judicial economy and to more accurately reflect the scope of the Veteran's claims; these aforementioned issues have been consolidated into 3 issues as shown on the amended caption on the title page.  Additionally, because the Veteran has only claimed these conditions to be the result of her sarcoidosis, and not the result of any other event, injury, and disease from military service, the scope of the Veteran's claims in this regard are limited to the issue of secondary service connection, which is also reflected in the amended caption on the title page.

In regard to the Veteran's claim for service connection for herpes zoster, it is noted that she also claimed for service connection for rashes.  The Veteran's statements, however, do not show that she has claimed that the rashes affect any other body system than that already mentioned.  Additionally, the medical evidence of record does not support any other independent disability associated with rashes other than the right thigh herpes zoster.  Therefore, for the sake of judicial economy and to more accurately reflect the scope of the Veteran's claims; these aforementioned issues have been consolidated into one issue as shown on the amended caption on the title page.  Also, because the Veteran has only claimed these conditions to be the result of her sarcoidosis, and not the result of any other event, injury, and disease from military service, the scope of the Veteran's claims in this regard are limited to the issue of secondary service connection, which is also reflected in the amended caption on the title page.

Last, because she has only claimed genuine stress incontinence/weak vaginal muscles post-surgery to be the result of her sarcoidosis, and not the result of any other event, injury, and disease from military service, the scope of the Veteran's claim in this regard is limited to the issue of secondary service connection, which is also reflected in the amended caption on the title page.


FINDINGS OF FACT

1.  The probative medical evidence of record has shown that the Veteran's sarcoidosis is not the result of an in-service disease, injury, or accident, to include any exposure to tear gas, radiation, diesel fumes, or any other environmental factors in service.

2.  The probative medical evidence of record has shown that the Veteran's right ankle disability is not the result of a service-connected disability, but rather her non service-connected sarcoidosis.

3.  The probative medical evidence of record has shown that the Veteran's right knee disability is not the result of a service-connected disability, but rather her non service-connected sarcoidosis.

4.  The probative medical evidence of record has shown that the Veteran's right thumb disability is not the result of a service-connected disability, but rather her non service-connected sarcoidosis.

5.  The probative medical evidence of record has shown that the Veteran's herpes zoster of the right thigh is not the result of a service-connected disability, but rather her non service-connected sarcoidosis.

6.  The probative medical evidence of record has shown that the Veteran's genuine stress incontinence/weak vaginal muscles post surgery is not the result of a service-connected disability, but rather her non service-connected sarcoidosis.

CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A right ankle disability was not incurred in service and is not shown to be caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  A right knee disability was not incurred in service and is not shown to be caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  A right thumb disability was not incurred in service and is not shown to be caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

5.  Herpes zoster of the right thigh was not incurred in service and is not shown to be caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

6.  Genuine stress incontinence/weak vaginal muscles post surgery was not incurred in service and is not shown to be caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Notice of the information and evidence necessary to substantiate the Veteran's claim was provided in March 2009 and February 2011 letters.  The identified relevant evidence indicated to be available has been obtained, and the Veteran was examined for VA purposes in connection with this claim and relevant medical opinions were obtained.  In these circumstances, VA has met its duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection further may be granted for chronic disabilities, such as sarcoidosis or arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of sarcoidosis and arthritis are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Sarcoidosis

The Veteran contends that she currently suffers from sarcoidosis and related symptoms associated with an injury during military service.  In particular, she believes that she developed this disability in response to exposure to tear gas without a gas mask during initial training, exposure to radiation during training, exposure to diesel fumes during convoys, and exposure to outdoor elements during training.  The Veteran has provided that she was otherwise healthy prior to entry into the military and that, after exposure to one or all of these elements in aggregate, her immune system succumbed and developed her currently diagnosed sarcoidosis.  

It is conceded that the Veteran was exposed to tear gas, diesel fumes, and outdoor allergens during basic training as part of the normal course of those duties as shown by the Veteran's service in her service personnel records.  

It is further noted that the Veteran has claimed radiation exposure during her military service.  Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id. 

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include "any other cancer," which includes malignant melanoma.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, none of the aforementioned avenues are for application in this case as a review of the Veteran's complete service records do not show that she was a part of any radiation risk activity or suffered any actual exposure, nor is there any finding that supports that sarcoidosis is a radiogenic disease.  Although the Veteran asserts that she was exposed to radiation in service and is competent to provide such assertion, as it is within the realm of first-hand knowledge, the Board does not find such statements to be credible due to the lack of any corroboration in the service records or any specificity as to an actual exposure event provided by the Veteran.  In the absence of any probative evidence of radiation exposure as well as the lack of any finding that sarcoidosis is a radiogenic disease, the Board finds that the Veteran's allegations of radiation exposure are not conceded and shall not be further considered in the present adjudication.

A review of the Veteran's service treatment records was absent for any discussion of complaints or diagnoses of any chronic pulmonary disabilities, to include sarcoidosis during active duty or active duty for training (ACDUTRA)/inactive duty for training (INACDUTRA).  It is noted that the Veteran checked "yes" for "shortness of breath" on a March 1988 periodic health assessment.  The Veteran indicated that the shortness of breath was due to sarcoidosis that began in 1985, but there was no indication that this onset occurred during active duty or ACDUTRA/INACDUTRA.

A review of the Veteran's outpatient treatment records reveals that she first complained of symptoms of sarcoidosis in February 1985.  She was provided with an x-ray which showed that sarcoidosis was a very likely probability.  The Veteran was provided with an additional x-ray in November 1987, in which it was confirmed that she had a diagnosis of sarcoidosis.  Although these diagnoses were provided during the time period in which the Veteran was serving in the Army National Guard, there is no indication that these treatment reports occurred in response to any injury or disease event experienced during ACDUTRA/INACDUTRA), such as annual training or weekend drills.

In a June 2009 statement from the Veteran's physician, it was noted that the Veteran had suffered from sarcoidosis since she was in the military.  However, the time period in which the physician indicated that the sarcoidosis had onset was in the late 1980s, when the Veteran was in the Army National Guard, and there was no provision of any specific dates of treatment or whether the condition was specifically incurred during ACDUTRA/INACDUTRA or otherwise in the line of duty.

The Veteran also submitted an article showing that exposure to diesel fumes can cause inflammation in the lungs and cancer.

The Veteran was provided with a VA examination in March 2016.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with sarcoidosis.  The examiner stated that the etiology of sarcoidosis is unknown, but occupational exposure and toxic agents have not been causally linked to pulmonary sarcoidosis.  The only exception is exposure to beryllium.  Beryllium is a metal, which is used as a pure metal, a metal alloy, and beryllium oxide.  See https://www.osha.gov/SLTC/beryllium/index.html.  There is no evidence of such exposure in the Veteran's service records.  Beryllium is not a component of tear gas, diesel, or outdoor allergens; accordingly, the examiner concluded there was no link of the Veteran's conceded exposures and the development of pulmonary sarcoidosis.  Moreover, because there is no occupational or toxic exposure link, and beryllium is not used in diesel fuel, there would be no link to diesel fuel.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sarcoidosis, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with sarcoidosis, as shown in her outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has provided competent and credible lay statements regarding in-service exposure to tear gas, diesel fumes, and outdoor allergens.  The Veteran is competent to provide such assertions, as her experiences during the military are within the realm of first-hand knowledge.  She is deemed credible because she has remained consistent in her assertions as well as the fact that such instances are supported by the normal course of military training exposure.  See Layno, 6 Vet. App. at 470; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service exposure.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

As an aside, the Board notes that the Veteran has claimed that her exposure events not only occurred during her period of active duty, but also during periods of ACDUTRA/INACDUTRA, which could have caused or aggravated her sarcoidosis.  Also, it is noted that the Veteran claims that she specifically developed sarcoidosis during such a period of ACDUTRA/INACDUTRA.  Here, although the service treatment records show that the Veteran did have instances of treatment for complaints of shortness of breath presumably during ACDUTRA/INACDUTRA, these were found to be related to the Veteran's sarcoidosis that was diagnosed previously outside of the context of her military duty.

Veteran status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2016).

Here, the Veteran's sarcoidosis is not one of the contemplated diseases that may be service-connected if it occurs during ACDUTRA/INACDUTRA, as it is not an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  Additionally, although the Veteran's sarcoidosis could be seen to be a pre-existing condition that would be subject to aggravation, as the Veteran has claimed in her statements regarding continued exposure to aggravating elements during her Army National Guard Service, such issue of aggravation is not for application within the context of ACDUTRA/INACDUTRA as there was no indication that the Veteran was examined prior to each period of ACDUTRA/INACDUTRA and, therefore, the presumption of soundness is rendered moot within this context.  

Furthermore, the Veteran's service records, although appearing to be complete, do not contain any line of duty determinations finding that the Veteran's sarcoidosis was incurred during such duties.  Last, as shall be discussed in further detail below with regard to the March 2016 VA examination opinion, there is no probative medical finding that the Veteran's sarcoidosis resulted from any injury incurred during any period of ACDUTRA/INACDUTRA, as the only alleged exposure events that could be conceded, i.e. tear gas, diesel fumes, and environmental allergens, were found to be unrelated to her development or aggravation of sarcoidosis.  Therefore, to the extent that the Veteran has alleged that the onset of her sarcoidosis occurred during ACDUTRA/INACDUTRA, the Board finds such allegations to be unsupported and outweighed by the more probative March 2016 VA opinion.

As such, the inquiry turns to whether the Veteran may have incurred or aggravated the sarcoidosis during her period of active duty.  In this regard, the Board notes that, following the Veteran's discharge from service in June 1976, the first evidence of any kind referring to any problem with her lungs or sarcoidosis was in 1985.  This is shown by her history, private treatment records, and 2016 VA examination-nine years after her alleged in-service exposure and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of sarcoidosis in 1985 is well outside of the one year presumptive period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board finds the Veteran is competent to provide statements regarding the onset and continuation of her symptoms of sarcoidosis.  Although she is competent to make such statements and she is credible, the Board finds there is no indication that she possesses the requisite expertise to diagnose the etiology of her symptoms as residuals of an in-service exposure due to the complex medical findings involved.  In this regard, sarcoidosis can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the most probative evidence regarding the etiology of the Veteran's current sarcoidosis are the outpatient treatment records showing treatment since 1985 and the 2016 VA examination report.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to 1985 did not support a relationship of the claimed sarcoidosis to military service.  Additionally, the examiner opined that the Veteran's claimed exposure events of tear gas, diesel fumes, and outdoor allergens-all of which have all been conceded-did not cause or aggravate the Veteran's sarcoidosis.  Again, the only known precursor element known to do that is beryllium, which is not a component of any of the listed exposure agents.  Therefore, it is less likely than not that the Veteran's sarcoidosis was caused or aggravated by her alleged exposure events.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed sarcoidosis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board notes that medical evidence is required to demonstrate a relationship between any present disability and continuity of symptoms, unless such a relationship is one as to which a lay person's observation is competent.  Although the Veteran is competent to describe her symptoms in the years following service, she is not competent to link these symptoms to a complex diagnosis of sarcoidosis.  The Board finds that such relationship presented here is medically complex and therefore requires medical evidence to demonstrate the relationship.  As noted above, the most probative evidence of record shows that no such relationship exists. 

Accordingly, for the reasons and bases discussed above, service connection for sarcoidosis is denied. 

Although the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of sarcoidosis during service or within one year after service, as well as any relationship between the Veteran's claimed in-service injury.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Right Knee, Right Ankle, Right Thumb

The Veteran contends that pain and swelling in her right knee, right ankle, and right thumb are due to her sarcoidosis.

The Veteran has been treated for patellar tendonitis in the right knee since November 2002, for degenerative changes in the right ankle since February 2009, and for right trigger thumb complaints since August 2008.

The Board notes that the Veteran's statements and description of complaints of pain and swelling appear to be solely within the context of her allegations of a relationship to sarcoidosis.  It does not appear from the Veteran's statements or the record that she is also claiming service connection for the musculoskeletal injury of patellar tendonitis, degenerative changes of the right ankle, or right thumb disability as separate disabilities, but rather the systemic pain and swelling that have been found to be related to her sarcoidosis.  Therefore, the focus of the current adjudication shall be on the alleged secondary relationship of the Veteran's conditions to sarcoidosis.

In a June 2009 statement from the Veteran's physician, it was indicated that the Veteran's sarcoidosis resulted in systemic complications, which included dry cough, shortness, off breath, muscles swelling, rashes, an enlarged lymph node under her right arm, right knee pain and swelling and right ankle pain.  The physician further provided that it is certainly possible that these symptoms are related to her sarcoidosis.  It was stated that sarcoidosis is a systemic disease and certainly one can suffer from multiple complaints and symptoms such as the above.

The Veteran was provided with a VA examination in March 2016.  Upon a review of the claims file, subjective interview and objective testing, the Veteran was diagnosed with sarcoidosis.  The examiner noted her additional symptoms, including shortness of breath, dry cough, enlarged lymph node, muscle swelling and pain, rashes, and/or incontinence.  It was noted that the lungs are affected in approximately 90 percent of patients.  However, other tissues commonly involved include the skin, eyes, and lymph nodes.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for right knee, right ankle, and right thumb disabilities.  The appeal as to these issues is denied. 

Although the Veteran asserts that her right knee, right ankle, and right thumb pain and swelling is secondary to her sarcoidosis, and such has been supported by the probative medical evidence of record, the Board is denying service connection for the Veteran's sarcoidosis, as was explained above.  The Board finds that secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.

Accordingly, for the reasons and bases discussed above, service connection for pain and swelling of the right knee, right ankle, and right thumb is denied. 

Although the Board is sympathetic to the Veteran's claims taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a relationship of her claimed conditions to a service-connected disability.  The Board concludes that service connection is not warranted.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claims.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Herpes

The Veteran contends that a rash manifested as herpes zoster is due to her sarcoidosis.

Although it is noted that the Veteran has been treated for herpes zoster since October 2006, the Board notes that the Veteran's statements and description of complaints of rashes appear to be solely within the context of her allegations of a relationship to sarcoidosis.  It does not appear from the Veteran's statements or the record that she is also claiming service connection for the skin injury of rashes or herpes as a separate disability, but rather the systemic rashes that has been found to be related to her sarcoidosis.  Therefore, the focus of the current adjudication shall be on the alleged secondary relationship of the Veteran's condition to sarcoidosis.

In a June 2009 statement the Veteran's physician indicated that her sarcoidosis resulted in systemic complications, which included dry cough, shortness, off breath, muscles swelling, rashes, an enlarged lymph node under her right arm, right knee pain and swelling and right ankle pain.  The physician further provided that it is certainly possible that these symptoms are related to her sarcoidosis.  It was stated that sarcoidosis is a systemic disease and certainly one can suffer from multiple complaints and symptoms such as the above.

The Veteran was provided with a VA examination in March 2016.  Upon a review of the claims file, subjective interview and objective testing, the Veteran was diagnosed with sarcoidosis.  The examiner noted her additional symptoms, including shortness of breath, dry cough, enlarged lymph node, muscle swelling and pain, rashes, and/or incontinence.  It was noted that the lungs are affected in approximately 90 percent of patients.  However, other tissues commonly involved include the skin, eyes, and lymph nodes.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for herpes zoster, so the appeal must be denied. 

Although the Veteran asserts that her herpes zoster is secondary to her sarcoidosis and such has been supported by the probative medical evidence of record, because the Board is denying service connection for the Veteran's sarcoidosis, as was explained above, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.

As the Veteran has claimed this condition as an exclusive result of her sarcoidosis, as discussed above, no further inquiry shall ensue.

Accordingly, for the reasons and bases discussed above, service connection for herpes zoster is denied. 

The Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a relationship of the Veteran's condition to a service-connected disability.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Incontinence

The Veteran contends that her genuine stress incontinence is due to her sarcoidosis.

Although it is noted that the Veteran has been treated for genuine stress incontinence due to weak vaginal muscles post surgery since January 2003, the Board notes that the Veteran's statements and description of complaints of incontinence appear to be solely within the context of her allegations of a relationship to sarcoidosis.  It does not appear from the Veteran's statements or the record that she is also claiming service connection for the genitourinary condition of genuine stress incontinence as a separate disability, but rather the systemic incontinence that has been found to be related to her sarcoidosis.  Therefore, the focus of the current adjudication shall be on the alleged secondary relationship of the Veteran's condition to sarcoidosis.

In a June 2009 statement, the Veteran's physician indicated that her sarcoidosis resulted in systemic complications, which included dry cough, shortness, off breath, muscles swelling, rashes, an enlarged lymph node under her right arm, right knee pain and swelling and right ankle pain.  The physician further provided that it is certainly possible that these symptoms are related to her sarcoidosis.  It was stated that sarcoidosis is a systemic disease and certainly one can suffer from multiple complaints and symptoms such as the above.

The Veteran was provided with a VA examination in March 2016.  Upon a review of the claims file, subjective interview and objective testing, the Veteran was diagnosed with sarcoidosis.  The examiner noted the Veteran's additional symptoms, including shortness of breath, dry cough, enlarged lymph node, muscle swelling and pain, rashes, and/or incontinence.  It was noted that the lungs are affected in approximately 90 percent of patients.  However, other tissues commonly involved include the skin, eyes, and lymph nodes.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for genuine stress incontinence, so the appeal must be denied. 

Although the Veteran asserts that her genuine stress incontinence is secondary to her sarcoidosis and such has been supported by the probative medical evidence of record, because the Board is denying service connection for the Veteran's sarcoidosis, as was explained above, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.

As the Veteran has claimed this condition as an exclusive result of her sarcoidosis, as discussed above, no further inquiry shall ensue.

Accordingly, for the reasons and bases discussed above, service connection for genuine stress incontinence is denied. 

Although the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a relationship of the Veteran's condition to a service-connected disability.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for pulmonary sarcoidosis (also claimed as shortness of breath, dry cough, and enlarged lymph node of the right armpit) is denied.

Entitlement to service connection for right knee pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis is denied.

Entitlement to service connection for right ankle pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis is denied.

Entitlement to service connection for right thumb muscle pain and swelling (also claimed as a muscle condition) as secondary to sarcoidosis is denied.

Entitlement to service connection for herpes zoster of the right thigh (also claimed as rashes) as secondary to sarcoidosis is denied.

Entitlement to service connection for genuine stress incontinence/weak vaginal muscles post surgery as secondary to sarcoidosis is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


